


Exhibit 10.3


[dftlogotextwhole.jpg]     
DuPont Fabros Technology, Inc.
1212 New York Avenue, NW
Suite 900
Washington, DC 20005
www.dft.com

 
NEWS


FOR IMMEDIATE RELEASE
TUESDAY, MAY 13, 2014




DUPONT FABROS TECHNOLOGY, INC.
INCREASES UNSECURED REVOLVING CREDIT FACILITY TO $560 MILLION
AND LOWERS INTEREST RATE ON $115 MLLION SECURED LOAN
AND REVOLVING CREDIT FACILITY


- EXECUTES NEW PRE-LEASE AT SC1 -


WASHINGTON, DC -May 13, 2014 - DuPont Fabros Technology, Inc. (NYSE: DFT) today
announced that the Company exercised the accordion feature on its unsecured
revolving credit facility, increasing the total commitment under the facility
from $400 million to $560 million. The Company also amended the facility to
expand the accordion feature to provide the Company with the option to increase
the total commitment to $800 million, if one or more lenders commit to being a
lender for the additional amount and certain other customary conditions are met.
The interest rate has been reduced 30 basis points from LIBOR + 1.85% to LIBOR +
1.55% and the unused fee decreased 10 basis points. The facility termination
date has been extended from March 2016 to May 2018 and still includes a one-year
extension option. All other key terms of the credit facility remain in full
force and effect. As of the date of this release, there have been no borrowings
under this facility.


The Company also decreased the interest rate on its $115 million ACC3 Term loan
30 basis points from LIBOR + 1.85% to LIBOR + 1.55%. All other key terms of the
secured loan remain in full force and effect.


“We are pleased to have increased the facility, adding new lenders to the pool,
and decreased the interest rates on both the credit facility and secured loan”
said Jeffrey H. Foster, Chief Financial Officer of the Company. "This expanded
facility provides us with additional capacity to fully fund our development
projects in Ashburn, Virginia, Elk Grove Village, Illinois and Santa Clara, CA.
We believe that, with these additional commitments and the reduction in interest
rates under these loans, we will be able to complete the development of SC1 and
the initial phases of ACC7 and CH2 with our existing sources of low cost capital
and the free cash flow that we expect to generate from our operations, without
having to issue any equity.”


Additionally, the Company has executed a five year pre-lease at SC1 Phase IIA
for 2.5 megawatts and 11,037 computer room square feet. This lease results in
SC1 Phase IIA being 77% pre-leased on a critical load basis and 75% pre-leased
on a square feet basis. SC1 Phase IIA is scheduled to open later this month.
This lease is expected to commence in the second quarter of 2014.








--------------------------------------------------------------------------------




About DuPont Fabros Technology, Inc.
DuPont Fabros Technology, Inc. (NYSE: DFT) is a leading owner, developer,
operator and manager of enterprise-class, carrier-neutral, large multi-tenanted
wholesale data centers. The Company’s facilities are designed to offer highly
specialized, efficient and safe computing environments in a low-cost operating
model. The Company’s customers outsource their mission critical applications and
include national and international enterprises across numerous industries, such
as technology, Internet content providers, media, communications, cloud-based,
healthcare and financial services.  The Company's ten data centers are located
in four major U.S. markets, which total 2.5 million gross square feet and 218
megawatts of available critical load to power the servers and computing
equipment of its customers. DuPont Fabros Technology, Inc., a real estate
investment trust (REIT) is headquartered in Washington, DC.  For more
information, please visit www.dft.com.


Forward-Looking Statements
Certain statements contained in this press release may be deemed to be
forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. The matters described in these forward-looking
statements include expectations regarding future events, results and trends and
are subject to known and unknown risks, uncertainties and other unpredictable
factors, many of which are beyond our control. We face many risks that could
cause our actual performance to differ materially from the results contemplated
by our forward-looking statements, including, without limitation, the risk that
the assumptions underlying our full year and second quarter 2014 guidance are
not realized, the risks related to the leasing of available space to third-party
customers, including delays in executing new leases and failure to negotiate
leases on terms that will enable us to achieve our expected returns, risks
related to the collection of accounts and notes receivable, the risk that we may
be unable to obtain new financing on favorable terms to facilitate, among other
things, future development projects, the risks commonly associated with
construction and development of new facilities (including delays and/or cost
increases associated with the completion of new developments), risks relating to
obtaining required permits and compliance with permitting, zoning, land-use and
environmental requirements, the risk that we will not declare and pay dividends
as anticipated for 2014 and the risk that we may not be able to maintain our
qualification as a REIT for federal tax purposes. The periodic reports that we
file with the Securities and Exchange Commission, including the annual report on
Form 10-K for the year ended December 31, 2013 and the quarterly report on Form
10-Q for the three months ended March 31, 2014, contain detailed descriptions of
these and many other risks to which we are subject. These reports are available
on our website at www.dft.com. Because of the risks described above and other
unknown risks, our actual results, performance or achievements may differ
materially from the results, performance or achievements contemplated by our
forward-looking statements. The information set forth in this news release
represents our expectations and intentions only as of the date of this press
release. We assume no responsibility to issue updates to the contents of this
press release.




For Additional Information:
Jeffrey H. Foster    Christopher Warnke
Chief Financial Officer    Manager, Investor Relations
+1 (202) 478-2333    +1 (202) 478-2330


# # #






